Dismissed and Memorandum Opinion filed June 7, 2007







Dismissed
and Memorandum Opinion filed June 7, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00715-CV
____________
 
ELBAR INVESTMENTS, INC., Appellant
 
V.
 
BARBARA GREENFIELD, Appellee
 

 
On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2004-31435
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 22, 2006.  On June 4, 2007, the parties
filed an agreed motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed June 7,
2007.
Panel consists of Chief Justice Hedges and Justices Hudson and Guzman.